
	

113 S344 IS: To prohibit the Administrator of the Environmental Protection Agency from approving the introduction into commerce of gasoline that contains greater than 10-volume-percent ethanol, and for other purposes.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 344
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Wicker (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the Administrator of the Environmental
		  Protection Agency from approving the introduction into commerce of gasoline
		  that contains greater than 10-volume-percent ethanol, and for other
		  purposes.
	
	
		1.Prohibition of gasoline
			 blends with greater than 10-volume-percent ethanolNotwithstanding
			 any other provision of law, the Administrator of the Environmental Protection
			 Agency may not, including by granting a waiver under section 211(f)(4) of the
			 Clean Air Act (42 U.S.C. 7545(f)(4)), authorize or otherwise allow the
			 introduction into commerce of gasoline containing greater than
			 10-volume-percent ethanol.
		2.Prohibition of
			 waivers
			(a)In
			 generalAny waiver granted
			 under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) before the
			 date of enactment of this Act that allows the introduction into commerce of
			 gasoline containing greater than 10-volume-percent ethanol for use in motor
			 vehicles shall have no force or effect.
			(b)Certain
			 waiversThe waivers described in subsection (a) include the
			 following:
				(1)The waiver
			 entitled, Partial Grant and Partial Denial of Clean Air Act Waiver
			 Application Submitted by Growth Energy To Increase the Allowable Ethanol
			 Content of Gasoline to 15 Percent; Decision of the Administrator, 75
			 Fed. Reg. 68094 (November 4, 2010).
				(2)The waiver
			 entitled, Partial Grant of Clean Air Act Waiver Application Submitted by
			 Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15
			 Percent; Decision of the Administrator, 76 Fed. Reg. 4662 (January 26,
			 2011).
				3.Misfueling
			 ruleThe portions of the rule
			 entitled, Regulation to Mitigate the Misfueling of Vehicles and Engines
			 with Gasoline Containing Greater Than Ten Volume Percent Ethanol and
			 Modifications to the Reformulated and Conventional Gasoline Programs,
			 76 Fed. Reg. 44406 (July 25, 2011) to mitigate misfueling shall have no force
			 and effect 60 days after the date of enactment of this Act.
		
